      Case 2:20-cv-02339-TC-ADM Document 36 Filed 02/02/21 Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 KIRA FLORECE, on behalf of herself and others
 similarly situated,

            Plaintiff,
                                                             Case No. 20-2339-TC-ADM
            v.

 JOSE PEPPER’S RESTAURANTS, LLC, et al.,

            Defendants.


                                MEMORANDUM AND ORDER

       This matter comes before the court on plaintiff Kira Florece’s (“Florece”) Motion to

Compel. (ECF 31.) By way of this motion, Florece asks the court to compel defendants Jose

Pepper’s Restaurants, LLC and Edward J. Gieselman (“Gieselman”) to respond to interrogatories

seeking information about servers and lead managers that worked at all thirteen Jose Pepper’s

restaurants for a three-year period. For the reasons explained below, the court grants this aspect

of Florece’s motion because it bears on the issue of whether the putative class of plaintiff servers

were similarly situated with respect to the pay practices at issue, and thus whether conditional

certification of this putative Fair Labor Standards Act (“FLSA”) collective action is appropriate.

       The remaining aspect of Florece’s motion to compel seeks information about complaints

by Jose Pepper’s nonexempt hourly employees for failing to pay for time worked over a five-year

period and copies of those complaints. Although information responsive to these discovery

requests might be relevant to the issues in this case, it is equally possible that any responsive

information (other than plaintiff’s own FLSA complaint, which she already knows about) is not

relevant. Simply put, these discovery requests are not tailored to the issues in this case at the pre-

certification stage. They are not directed to complaints about the alleged pay practices at issue, or
       Case 2:20-cv-02339-TC-ADM Document 36 Filed 02/02/21 Page 2 of 17




to the putative class of servers, or to the three-year statute of limitations. Accordingly, this aspect

of Florece’s motion is denied without prejudice at this procedural juncture.

I.     BACKGROUND

       Florece’s complaint alleges that defendant Jose Pepper’s Restaurants, LLC owns and

operates nine Jose Pepper’s restaurants in Kansas, and that defendant Gieselman owns and

operates four Jose Pepper’s restaurants in Missouri. Florece alleges that she worked as a server at

the Jose Pepper’s restaurant in Belton, Missouri, from April 2019 through February 2020. She

contends that she and similarly situated employees across the thirteen Jose Pepper’s locations were

not properly paid minimum wage and overtime compensation as required by the FLSA and, as to

Missouri employees, the Missouri Minimum Wage Law (“MMWL”). Specifically, Florece

contends that she and similarly situated employees were: (1) prohibited from clocking in until they

began serving customers, even though they were required to be present and working prior to

clocking in; (2) allowed to work overtime if they did not clock in; (3) denied overtime

compensation after defendants removed reported overtime hours from the timekeeping system;

and (4) asked to report overtime hours worked as regular hours worked under another employee’s

name. (ECF 1 ¶ 18.) Florece alleges that she personally refused to work overtime if she was not

clocked in or to report overtime hours as regular hours under another employee’s name. (Id.)

       On July 7, 2020, Florece filed this lawsuit as a putative collective and class action in which

she asserts claims for violations of the FLSA and MMWL. Defendants filed a motion to dismiss

Florece’s complaint, which is currently pending. (ECF 9.) In that motion, defendants argue that

Florece does not have standing to bring claims based on the alleged policies with which she refused

to comply and that she cannot represent employees who were victims of those policies. Defendants

also argue that Florece’s complaint fails to allege with any particularity that she or anyone else



                                                  2
       Case 2:20-cv-02339-TC-ADM Document 36 Filed 02/02/21 Page 3 of 17




worked overtime. Finally, with respect to Florece’s MMWL claims, defendants argue that the

court should either decline to exercise jurisdiction over those claims or find that they are preempted

by the FLSA.

       On September 22, the court entered a scheduling order bifurcating discovery into two

phases. This case is currently in the first phase, which involves discovery relating to whether

conditional certification of an FLSA collective action is appropriate. (ECF 15 ¶ 2(b).)

       Florece served discovery on defendants seeking the name, address, phone number, and

dates of employment for all servers who worked at defendants’ thirteen restaurant locations in the

three years before Florece filed her complaint (Interrogatory No. 7) and the same information for

lead managers (Interrogatory No. 8). Florece also seeks the name and job title of any nonexempt

hourly employee who made complaints to management alleging failure to pay for time worked in

the last five years, along with the date of the complaint and the person who received it

(Interrogatory No. 4). Florece also seeks copies of any identified complaints.1 Defendants object

to providing this discovery primarily on relevance grounds, and further object to the complaint-

related requests as overly broad and not properly limited in temporal scope.




   1
      The parties characterize Request for Production (“RFP”) 6 as seeking copies of employee
complaints regarding failure to pay for time worked. (See ECF 31, at 2; ECF 33, at 4-5.) Florece
did not attach RFP 6 to her motion, but she submitted it to the court informally before the discovery
conference on December 22, 2020. (ECF 29.) RFP 6 seeks documents reflecting putative
collective action members who were counseled or disciplined for failing to be present at work
before starting a shift. Neither party’s briefing addresses this particular category of documents.
Instead, the parties discuss the documents at issue in this RFP as “employee complaints”
synonymously with the scope of Interrogatory No. 4. Given the parties’ characterization of the
issue presented, the court will likewise consider the scope of this RFP to be synonymous with
Interrogatory No. 4.
                                                  3
      Case 2:20-cv-02339-TC-ADM Document 36 Filed 02/02/21 Page 4 of 17




II.    LEGAL STANDARD

       “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case.” FED. R. CIV. P. 26(b)(1). In

other words, considerations of both relevance and proportionality now expressly govern the scope

of discovery. FED. R. CIV. P. 26(b)(1) advisory committee’s note to the 2015 amendment.

Relevance is “construed broadly to encompass any matter that bears on, or that reasonably could

lead to other matter that could bear on, any issue that is or may be in the case.” Oppenheimer

Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978); see Rowan v. Sunflower Elec. Power Corp., No.

15-9227, 2016 WL 3745680, at *2 (D. Kan. July 13, 2016) (applying Oppenheimer after the 2015

amendment); see also Kennicott v. Sandia Corp., 327 F.R.D. 454, 469 (D.N.M. 2018) (analyzing

the 2015 amendment and concluding that it did not change the scope of discovery but clarified it,

and therefore Oppenheimer still applies).

       When a responding party fails to make a disclosure or permit discovery, the discovering

party may file a motion to compel. FED. R. CIV. P. 37(a). The party seeking discovery bears the

initial burden to establish relevance, but it does not bear the burden to address all proportionality

considerations. See Landry v. Swire Oilfield Servs., L.L.C., 323 F.R.D. 360 (D.N.M. 2018)

(discussing the effect of the 2015 amendment on the party seeking discovery); Gen. Elec. Capital

Corp. v. Lear Corp., 215 F.R.D. 637, 640 (D. Kan. 2003) (stating the moving party bears the initial

burden to demonstrate relevance); Hofer v. Mack Trucks, Inc., 981 F.2d 377, 380 (8th Cir. 1992)

(“Some threshold showing of relevance must be made before parties are required to open wide the

doors of discovery and to produce a variety of information which does not reasonably bear upon

the issues in the case.”); FED. R. CIV. P. 26(b)(1) advisory committee’s note to the 2015 amendment

(noting that the amendment “does not place on the party seeking discovery the burden of



                                                 4
       Case 2:20-cv-02339-TC-ADM Document 36 Filed 02/02/21 Page 5 of 17




addressing all proportionality considerations” and that “the parties’ responsibilities [on a discovery

motion] would remain the same as they have been”).

       Relevance is often apparent on the face of the request. See Johnson v. Kraft Foods N. Am.,

Inc., 238 F.R.D. 648, 652–53 (D. Kan. 2006). When the discovery sought appears relevant on its

face, or the discovering party has established relevance, the party resisting discovery bears the

burden to support its objections. See Ehrlich v. Union Pac. R.R. Co., 302 F.R.D. 620, 624 (D.

Kan. 2014) (holding the party resisting discovery bears the burden to show why a discovery request

is improper); Martin K. Eby Const. Co. v. OneBeacon Ins. Co., No. 08-1250-MLB-KGG, 2012

WL 1080801, at *3 (D. Kan. Mar. 29, 2012) (“Once this low burden of relevance is established,

the legal burden regarding the defense of a motion to compel resides with the party opposing the

discovery request.”). The party resisting discovery does not carry this burden by asserting

“conclusory or boilerplate objections that discovery requests are irrelevant, immaterial, unduly

burdensome, or overly broad.” Sonnino v. Univ. of Kan. Hosp. Auth., 221 F.R.D. 661, 670 (D.

Kan. 2004). Rather, an objecting party “must specifically show in its response to the motion to

compel, despite the broad and liberal construction afforded by the federal discovery rules, how

each request for production or interrogatory is objectionable.” Id. at 670-71.

III.   ANALYSIS

       The FLSA allows similarly situated employees to opt into a collective action to recover

unpaid minimum wages or overtime, in addition to liquidated damages. 29 U.S.C. § 216(b). The

Tenth Circuit has approved a two-step approach to determine whether plaintiffs in a proposed

FLSA collective action are similarly situated. Thiessen v. Gen. Elec. Capital Corp., 267 F.3d

1095, 1105 (10th Cir. 2001). Courts first make an initial determination that plaintiffs are similarly

situated based on “nothing more than substantial allegations that the putative class members were



                                                  5
       Case 2:20-cv-02339-TC-ADM Document 36 Filed 02/02/21 Page 6 of 17




together the victims of a single decision, policy, or plan.” Koehler v. Freightquote.com, Inc., 93

F. Supp. 3d 1257, 1261 (D. Kan. 2015) (quoting Thiessen, 267 F.3d at 1102). “That is, the court

determines whether a collective action should be certified for purposes of sending notice of the

action to potential class members” so that they may choose to opt in. In re Bank of Am. Wage &

Hour Emp’t Litig., 286 F.R.D. 572, 576 (D. Kan. 2012). The standard for conditional certification

is lenient and “typically results in certification.” Id. After discovery closes, courts apply a stricter

standard to determine whether plaintiffs are similarly situated, examining factors including “(1)

[the] disparate factual and employment settings of the individual plaintiffs; (2) the various defenses

available to defendant which appear to be individual to each plaintiff; (3) [and] fairness and

procedural considerations.” Thiessen, 267 F.3d at 1103 (quotation omitted).

       At the pre-certification stage, discovery should generally pertain to whether conditional

certification is appropriate. See Allen v. Mill-Tel, Inc., 283 F.R.D. 631, 634 (D. Kan. 2012) (citing

MANUAL FOR COMPLEX LITIGATION (FOURTH) § 21.14 (2004)); see also ECF 15 ¶ 2(b) (bifurcating

discovery into two phases, where the first phase is “discovery relating to whether conditional

certification of the FLSA collective action is appropriate”). More specifically, pre-certification

discovery should focus on whether putative collective action members were subject to the same

decision, policy, or plan. Merits discovery, on the other hand, “pertains to the strengths or

weaknesses of the claims or defenses and whether they are likely to succeed.” Allen, 283 F.R.D.

at 634 (quoting MANUAL       FOR   COMPLEX LITIGATION (FOURTH) § 21.14 (2004)). The parties’

discovery disputes here primarily relate to whether the discovery Florece seeks is relevant to

conditional certification.




                                                   6
      Case 2:20-cv-02339-TC-ADM Document 36 Filed 02/02/21 Page 7 of 17




       A.      Florece Is Entitled to Discovery on the Putative Opt-In Plaintiffs.

       Florece first asks the court to compel defendants to answer Interrogatory No. 7. It seeks

the names, contact information, and dates of employment for all servers who worked at thirteen

Jose Pepper’s restaurants in the three years before Florece filed this lawsuit. (ECF 31-1, at 3.)

Florece’s complaint alleges that these servers were subject to the same policies and practices that

denied them minimum wage and overtime pay. (ECF 1 ¶ 18.)

               1.      Some Information on Putative Opt-In Plaintiffs Is Relevant at the Pre-
                       Certification Stage.

       Florece contends that the information sought in this interrogatory would assist her in

obtaining statements from putative class members who were subject to the same alleged conduct,

thereby allowing her to show that those class members are similarly situated and that conditional

certification is appropriate. (See ECF 31, at 3-4.) Florece points out that other judges in this

district have compelled defendants to produce similar information during the pre-certification

stage, “particularly when the burden imposed on the responding party is minimal or non-existent.”

Allen, 283 F.R.D. at 635; see also In re Bank of Am. Wage & Hour Employment Practices Litig.,

275 F.R.D. 534, 544 (D. Kan. 2011); Hammond v. Lowe’s Home Ctrs., Inc., 216 F.R.D. 666, 672

(D. Kan. 2003). These cases recognize that putative opt-in plaintiffs are likely to have information

on the pay decision, policy, or plan at issue, and information relating to them is relevant to

determining the contours of the proposed collective action and whether individuals are similarly

situated. See Allen, 283 F.R.D. at 635-36 (overruling relevance objections because “discovery

may be relevant for defining the proposed class or determining whether the named plaintiffs are

similarly situated to members of the proposed class”); Bank of Am., 275 F.R.D. at 539 (overruling

relevance objection where members of the putative collective action “would possess information

about the extent of the alleged policy or plan”); Cady v. R & B Servs. - Wichita, LLC, No. 13-1331-


                                                 7
       Case 2:20-cv-02339-TC-ADM Document 36 Filed 02/02/21 Page 8 of 17




KHV, 2014 WL 1309089, at *3 (D. Kan. Apr. 1, 2014) (overruling relevance objections and

recognizing that judges in the district “have generally agreed to allow the identification of class

members by name, contact information, and location where they worked”).

       Although not all federal courts have allowed discovery related to putative collective action

members prior to certification,2 a number of courts outside of this district have also found this

discovery appropriate. See Youngblood v. Family Dollar Stores, Inc., No. 09 CIV. 3176 RMB

FM, 2011 WL 1742109, at *3 (S.D.N.Y. Jan. 5, 2011) (collecting cases); see also Peterson v.

Nelnet Diversified Sols., LLC, No. 17-CV-01064-NYW, 2018 WL 9662030, at *5 (D. Colo. Feb.

2, 2018) (agreeing with “the approach taken by [this court’s] sister courts in Kansas, which have

routinely permitted pre-certification discovery” relating to putative opt-in plaintiffs).         “Pre-

certification discovery of potential class lists is favored by most cases considering the question,

within the contexts of Rule 23, FLSA, or both.” Stebbins v. S&P Oyster Co., No. 3:16CV00992

(AWT), 2017 WL 1246334, at *3 (D. Conn. Apr. 3, 2017) (quotation omitted). “Pre-certification

discovery of employee contact information will either enable [a plaintiff] to make a fuller showing

at the conditional certification stage, or reveal that the collective action is not suitable for

certification.” Whitehorn v. Wolfgang’s Steakhouse, Inc., No. 09 CIV. 1148 (LBS), 2010 WL

2362981, at *2 (S.D.N.Y. June 14, 2010). Early access to this information may also allow a

plaintiff to move for conditional certification earlier, thereby allowing potential plaintiffs to opt in

earlier. Id. The FLSA’s “broad remedial goal . . . should be enforced to the full extent of its

terms,” and encouraging early certification furthers that goal “because the FLSA’s limitations




   2
     See, e.g., Pontones v. San Jose Rest. Inc., No. 5:18-CV-219-D, 2019 WL 1548897, at *3
(E.D.N.C. Apr. 9, 2019) (finding the names and contact information of putative opt-in plaintiffs
were not relevant to the plaintiff’s certification motion).
                                                   8
      Case 2:20-cv-02339-TC-ADM Document 36 Filed 02/02/21 Page 9 of 17




period continues to run until the potential class member opts in, giving rise to a need to identify

and provide notice to potential class members promptly.” Id. (quotation omitted).

       The reasoning in the above-cited case law persuades the court that Florece has met her

threshold burden to show that the information she seeks is relevant. Individuals who worked as

servers at Jose Pepper’s restaurants would likely have information about the pay policies and

practices alleged in the complaint and whether they were also subject to those policies and

practices. Servers’ names, contact information, and employment locations would potentially assist

Florece in establishing the contours of the proposed collective action and whether Florece and

other servers are similarly situated. Accordingly, the burden shifts to defendants to support their

objections.

               2.      Defendants’ Reliance on In re Williams-Sonoma, Inc. is Misplaced.

       Defendants argue this interrogatory seeks information that is irrelevant to conditional

certification and “is a fishing expedition undertaken to rectify the deficiencies in Plaintiff’s

Complaint, and find an appropriate class representative.” (ECF 33, at 1.) In support, defendants

rely on In re Williams-Sonoma, Inc., 947 F.3d 535 (9th Cir. 2020), ostensibly as support for their

contention that putative collection action members’ names are not within the scope of discovery

at the pre-certification stage. In Williams-Sonoma, the Kentucky plaintiff filed a class action in

California seeking damages under California consumer protection law after Williams-Sonoma

allegedly misrepresented the thread count of bedding he purchased. Id. at 537-38. After the district

court determined that Kentucky law governed the plaintiff’s claims and prohibited him from

bringing a class action, the plaintiff sought discovery from Williams-Sonoma for the sole purpose

of identifying a California purchaser who could serve as a new class representative. Id. at 538.

When Williams-Sonoma objected, the district court ordered it to produce a list of all California

customers who purchased the bedding at issue over a period of years. Id. Williams-Sonoma then
                                                 9
      Case 2:20-cv-02339-TC-ADM Document 36 Filed 02/02/21 Page 10 of 17




sought a writ of mandamus from the Ninth Circuit vacating the district court’s discovery order.

The Ninth Circuit granted the writ, finding “clear error in the district court's decision” based on

the Supreme Court’s reasoning in Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340 (1978). In

Oppenheimer, the plaintiffs sought class members’ names and addresses in discovery solely for

the purpose of enabling them to send out a class notice. Id. at 353. The Supreme Court found that

the request did not fit into Rule 26(b)(1)’s concept of relevancy because the information was not

sought “for any bearing that it might have on issues in the case.” Id. at 352. After examining

Oppenheimer, the Ninth Circuit concluded that “using discovery to find a client to be the named

plaintiff before a class action is certified is not within the scope of Rule 26(b)(1).” Williams-

Sonoma, 947 F.3d at 540.

       Williams-Sonoma is not binding on this court, and defendants’ attempts to analogize it to

the facts of this case are unpersuasive. The discovery at issue in Williams-Sonoma was served for

the sole purpose of identifying a new class representative because the Kentucky plaintiff could no

longer serve in that capacity. Id. at 537 (“The purpose of the discovery was to enable opposing

counsel to find a lead class plaintiff to pursue a class action against Williams-Sonoma under

California law.”). In contrast, Florece seeks discovery that bears on the FLSA conditional

certification issue of whether the putative class members (servers) were together the victims of a

single decision, policy, or plan. Defendants’ challenge to Florece’s standing and fitness as a class

representative is purely hypothetical at this point. The district judge has not decided defendants’

motion to dismiss and, even in the pending motion to dismiss, defendants have only challenged

Florece’s standing and fitness as a class representative with respect to two of the four alleged pay

practices at issue in the complaint. Thus, Williams-Sonoma does not persuade the court that the

information Florece seeks in Interrogatory No. 7 is irrelevant to conditional certification.



                                                 10
      Case 2:20-cv-02339-TC-ADM Document 36 Filed 02/02/21 Page 11 of 17




               3.      The Court Will Not Limit Discovery to the Belton Restaurant.

       As a backup, defendants argue that Interrogatory No. 7 should be limited to servers at the

Belton Jose Pepper’s location where Florece worked. (See ECF 33, at 3-4.) Defendants contend

that Florece has made only conclusory allegations that the pay policies and practices at issue

applied across all thirteen Jose Pepper’s restaurants. Defendants point out that Florece worked

only at the Belton location under one manager for less than a year, and her Rule 26 disclosures

only identified individuals who worked at that location. (Id. at 3.) No other servers from the

Belton location or any other Jose Pepper’s location have opted into the case; Florece remains the

sole plaintiff in the approximately six months the lawsuit has been pending. Defendants rely on

Griffin v. Home Depot USA, Inc., No. 11-2366-RDR, 2013 WL 1304378 (D. Kan. Mar. 28, 2013),

to argue that courts have limited discovery in similar situations, i.e. where “plaintiffs’ claims only

included conclusory allegations of a pattern or practice, but did not indicate a company-wide policy

or plan issued by defendant.” (ECF 33, at 3.) The court is unpersuaded by this argument or by

defendants’ reliance on Griffin in the context of this case.

       Griffin involved a collective action that centered on allegations of “pattern and practice”

age discrimination across two thousand Home Depot stores nationwide. Griffin, 2013 WL

1304378, at *5. The five plaintiffs’ claims arose out of allegedly unlawful firings at four stores in

Kansas and New York, and they sought information on employment positions at all 2,000 stores

over an eight-year period. Id. at *4-5. The pleadings suggested that “the reasons given for

Plaintiffs’ terminations were not the same and were highly individualized” and that employment

decisions “were made at the local store level where each worked.” Id. at *5. Beyond conclusory

allegations of a nationwide pattern and practice in the complaint, the court found little to suggest

that the decisions affecting the plaintiffs were based on a company-wide plan or policy. Id. The



                                                 11
      Case 2:20-cv-02339-TC-ADM Document 36 Filed 02/02/21 Page 12 of 17




court therefore limited the scope of discovery to the stores where the plaintiffs worked and found

nationwide discovery irrelevant and overly broad. Id.

       Here, Florece’s allegations are based on her experience working only at the Belton

restaurant and, to be fair, are quite conclusory in general. But nothing in the complaint supports

defendants’ argument that the particular pay policies and practices at issue were individualized,

were isolated to the Belton Jose Pepper’s restaurant, or varied between restaurants at all. To the

contrary, Florece alleges that one person—defendant Geiselman—“determined rates and methods

of pay” for all servers and was responsible for “ensur[ing] compliance with the FLSA.” (ECF 1 ¶

11.) Florece further alleges that she and similarly situated employees were “covered by the same

human resources policies and pay policies” and that payroll for the thirteen Jose Pepper’s locations

was “processed through the same payroll company.” (Id. ¶ 10.)

       In view of these allegations, the court is not persuaded that Florece should be limited to

discovery regarding the Belton location only. Other courts in this district have previously allowed

pre-certification discovery seeking information on putative opt-in plaintiffs who were employed

at locations other than those where the representative plaintiffs worked. See, e.g., Bank of Am.,

275 F.R.D. at 539; Hammond, 216 F.R.D. at 672 (declining to limit discovery to the same

department or facility where the plaintiffs were employed and noting that collective actions

“require a broader scope of discovery in order to identify those employees who may be similarly

situated”); Cady, 2014 WL 1309089, at *3 (ordering defendants to produce information on putative

opt-in plaintiffs employed at five locations). Indeed, the court in Bank of America rejected an

argument similar to the one advanced by defendants here—specifically, that the discovery sought

was objectionable on relevance grounds because the plaintiffs had “not made any showing of any

alleged violations occurring at locations other than those where the named and opt-in Plaintiffs



                                                12
      Case 2:20-cv-02339-TC-ADM Document 36 Filed 02/02/21 Page 13 of 17




worked.” 275 F.R.D. at 539. The court overruled the relevance objection, reasoning that a party

is generally “not required to come forward with evidence in support of its claims before the Court

will allow discovery of those claims.” Id. This court agrees. Florece seeks information on servers

employed at all thirteen Jose Pepper’s restaurants to determine whether defendants applied the

same allegedly problematic pay policies and practices across the board.

       The discovery Florece seeks in Interrogatory No. 7 is relevant to the central issue at the

pre-certification stage—namely, whether the pay policies and practices at issue in the complaint

applied to servers working at all Jose Pepper’s restaurants. Defendants have not supported their

relevance objection, nor do they rely on any proportionality objections that would justify limiting

or denying this discovery. Cf. Allen, 283 F.R.D. at 635 (“This district has previously allowed

disclosure of this type of information before certification, particularly when the burden imposed

on the responding party is minimal or non-existent.”). The court therefore grants this aspect of

Florece’s motion to compel.

       B.      Florece Is Entitled to Discovery on Lead Managers.

       In Interrogatory No. 8, Florece seeks the names, contact information, and dates of

employment for anyone holding a lead manager title at any of the thirteen Jose Pepper’s locations

in the three years prior to Florece filing her complaint. Florece explains that testimony from

managers “could easily support the Plaintiff’s allegations regarding denial of overtime pay from

off-the-clock work.” (ECF 31, at 4.) The court finds that Florece has met her low burden of

initially establishing relevance. Defendants now bear the burden to support their objections.

       Defendants state that they have provided Florece with information about her manager, but

they object to providing information on managers at other locations with whom Florece did not

interact. Defendants argue this information is irrelevant and, further, that the discovery Florece



                                                13
      Case 2:20-cv-02339-TC-ADM Document 36 Filed 02/02/21 Page 14 of 17




seeks is directed to the merits of her claims rather than conditional certification. The court

disagrees. Lead managers are likely to have information on defendants’ pay policies and practices

for servers, which bears on whether the putative opt-in plaintiffs were victims of the same decision,

policy, or plan. Indeed, managers are likely to be the individuals who implemented pay policies

and plans at the restaurant level. See, e.g., Robinson v. Food Serv. of Belton, Inc., 415 F. Supp. 2d

1232, 1235 (D. Kan. 2005) (discussing the jury’s finding “that defendants directed their managers

to clock out plaintiffs at the end of their scheduled shifts and before plaintiffs were finished

working”).

       Defendants also argue that this aspect of Florece’s motion should be denied because lead

managers “are considered Defendants and Plaintiff cannot speak to them.” (ECF 33, at 4.) This

court’s local rules adopt the Kansas Rules of Professional Conduct (“KRPC”), which generally

prohibit a lawyer from communicating “about the subject of the representation with a person the

lawyer knows to be represented by another lawyer in the matter,” including certain constituents of

an organization. D. KAN. RULE 83.6.1(a); KRPC 4.2 & cmt. 7. Thus, in FLSA cases, ex parte

communications between a plaintiff’s attorney and managers who have authority over overtime

issues may be improper. See Weeks v. Indep. Sch. Dist. No. I-89, 230 F.3d 1201, 1210-11 (10th

Cir. 2000) (discussing Oklahoma’s analogue to KRPC 4.2 and finding plaintiff’s counsel’s

communications with managers responsible for checking or approving overtime claims were

improper).    But other courts have recognized that KRPC 4.2 does not necessarily bar

communications with former employees. See Centennial Mgmt. Servs., Inc. v. Axa Re Vie, 193

F.R.D. 671, 683 (D. Kan. 2000) (“[F]ormer employees who no longer have an employment

relationship with the organizational party are not included within the meaning of the term ‘party’

for purposes of Rule 4.2.”).



                                                 14
      Case 2:20-cv-02339-TC-ADM Document 36 Filed 02/02/21 Page 15 of 17




       Regardless, the court need not decide whether KRPC 4.2 would prohibit Florece’s counsel

from speaking with lead managers that defendants may identify in response to Interrogatory No.

8. Even if that were the case, Florece could still use that information to explore the extent of the

alleged pay policies and practices through formal discovery. Interrogatory No. 8 is akin to

interrogatories asking a party to identify witnesses with knowledge regarding an important issue

in the case, which is generally an appropriate area of discovery. See, e.g., Hilt v. SFC Inc., 170

F.R.D. 182, 185 (D. Kan. 1997) (requiring a plaintiff to fully answer an interrogatory seeking the

names and addresses of witnesses who had knowledge of the plaintiff’s discrimination allegations).

Like the server-related information discussed above, the manager-related information Florece

seeks in Interrogatory No. 8 could shed light on whether servers at Jose Pepper’s restaurants were

generally subject to the same uniform pay policies and practices at issue. Defendants have not

supported their relevance objection, and the court will not deny Florece’s motion simply because

her counsel may not be able to communicate with some lead managers ex parte. Again, absent

defendants’ reliance on any properly supported proportionality objections that would justify

limiting or denying this discovery, the court also grants this aspect of Florece’s motion to compel.

       C.      Florece’s Motion is Denied as to Complaints.

       Florece also asks the court to compel defendants to respond to Interrogatory No. 4. It seeks

information on complaints regarding failure to pay for time worked made by any nonexempt

hourly employee over the past five years. In the subject RFP, Florece further asks the court to

compel defendants to produce copies of any identified complaints. Florece contends that this

information bears on whether the pay policies and practices alleged in the complaint existed.

Defendants object to the discovery, arguing that the interrogatory “is overbroad, not properly

limited in temporal scope, and seeks information irrelevant to class certification.” (ECF 33, at 5.)



                                                15
      Case 2:20-cv-02339-TC-ADM Document 36 Filed 02/02/21 Page 16 of 17




        The court agrees with defendants. The court recognizes that responsive information might

be relevant to conditional certification, but these discovery requests are facially overbroad. They

are not tailored to the issues in the case—namely, whether the putative opt-in plaintiffs were

subject to the same complained-of decision, policy, or plan. In addition, these discovery requests

seek information about complaints made by nonexempt hourly employees without regard to

whether those employees were working as servers. Complaints by employees who were not

working as servers have no bearing as to whether the putative opt-in plaintiff (all servers) were

subject to the same pay policies and practices. Furthermore, any such complaints made outside of

the three-year statute of limitations applicable to alleged willful violations of the FLSA would be

irrelevant to conditional certification. See Hammond, 216 F.R.D. at 672 (limiting the temporal

scope of discovery to three years prior to the date the lawsuit was filed and citing the FLSA’s

statute of limitations). In sum, these discovery requests are overbroad because they are not tailored

to the issues on conditional certification. The court will therefore deny this aspect of Florece’s

motion to compel without prejudice. See Bank of Am., 275 F.R.D. at 540-41 (“[I]t is within the

court’s discretion to limit the scope of pre-certification discovery in certain instances.”).

IV.     CONCLUSION

        For the reasons discussed above, the court overrules defendants’ relevance objections to

Interrogatory Nos. 7 and 8. Defendants must serve responses to these by February 10, 2021.

Defendants’ objections to Interrogatory No. 4 and the related RFP are sustained, although the court

denies this aspect of Florece’s motion without prejudice because this information may be relevant

at a later stage of the case.

        IT IS THEREFORE ORDERED that plaintiff Kira Florece’s Motion to Compel (ECF

31) is granted in part and denied in part without prejudice.



                                                  16
Case 2:20-cv-02339-TC-ADM Document 36 Filed 02/02/21 Page 17 of 17




 IT IS SO ORDERED.

 Dated February 2, 2021, at Topeka, Kansas.

                                              s/ Angel D. Mitchell
                                              Angel D. Mitchell
                                              U.S. Magistrate Judge




                                       17
